UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAIBORNE LEMAR MAUPIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:04-cr-00047-NKM-18)


Submitted:   March 30, 2017                   Decided:   May 5, 2017


Before NIEMEYER, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy Gordon, JEREMY GORDON, PLLC, Mansfield, Texas, for
Appellant.    John P. Fishwick, Jr., United States Attorney,
Ronald    M.   Huber,    Assistant   United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Claiborne Lemar Maupin pleaded guilty, pursuant to a Fed.

R. Crim. P. 11(c)(1)(C) plea agreement, to participating in a

racketeering influenced corrupt organization, in violation of 18

U.S.C. §§ 1962(d), 1963 (2012).             The parties requested a term of

imprisonment of 240 months, and the district court sentenced

Maupin accordingly.         Maupin appeals from the district court’s

June 2016 order denying his motion for a reduced sentence under

18 U.S.C. § 3582(c)(2) (2012).         We affirm.

     “We review a district court’s decision to reduce a sentence

under § 3582(c)(2) for abuse of discretion and its ruling as to

the scope of its legal authority under § 3582(c)(2) de novo.”

United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016)

(internal     quotation    marks    omitted).        A     defendant       sentenced

pursuant to a Rule 11(c)(1)(C) plea agreement is eligible for a

§ 3582(c)(2) sentence reduction only if the agreement “expressly

uses a Guidelines sentencing range applicable to the charged

offense to establish the term of imprisonment, and that range is

subsequently      lowered     by      the      United       States     Sentencing

Commission.”      United States v. Brown, 653 F.3d 337, 340 (4th

Cir. 2011) (internal quotation marks omitted) (citing Freeman v.

United   States,    564     U.S.    522,     534   (2011)        (Sotomayor,     J.,

concurring)).       The     plea    agreement      here     is    devoid    of   any

Sentencing    Guidelines    range    calculation;         therefore,   Maupin     is

                                       2
ineligible for a § 3582(c)(2) reduction.              In addition, mindful

that one panel of this court “cannot overrule a decision issued

by another panel,” United States v. Williams, 808 F.3d 253, 261

(4th Cir. 2015) (internal quotation marks omitted), we reject

Maupin’s request to overrule Brown.

     Accordingly,     we   affirm    the   district    court’s      order.      We

dispense   with     oral   argument    because       the    facts    and     legal

contentions   are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3